DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 7, 2021 was received. Claim 1 was amended. Claim 3 was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued July 7, 2021. 

Claim Objections
The claim objections on claims 1-9 were withdrawn, because the claims have been amended. :  

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tada (US20050233093) on claim 1-5 and 7-9 were withdrawn, because the claims have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US20050233093).
Regarding claim 1, Tada teaches a method of forming a titanium film (abstract, paragraphs 0017 and 0022) (a method of forming a metal film). Tada teaches to form the Ti film on a wafer in a chamber (processing container) by plasma chemical vapor deposition (CVD) (paragraphs 0012, 0022-0023, 0120) by supplying a gas mixture of TiCl4 and Ar (first gas including a metal precursor gas and a plasm excitation gas) and a gas mixture of H2 and Ar (second gas including reducing gas and the plasma excitation gas) into the chamber (paragraphs 0023, 0118, 0127). Tada teaches the Ti film forming step is repeated a plurality of times (paragraph 0129), thus, indicating the film that formed by the first Ti film forming step is a first metal film, and the film is that formed by the second Ti film forming step is a second metal film, wherein the second metal film is formed on the first metal film using the plasm a CVD method by supplying a third gas including the metal precursor gas and the plasma excitation gas, and a fourth gas including the reducing gas and the plasma excitation gas into the processing container. Tada does not explicitly teach the flow rate of the plasma excitation gas of the third gas is higher than a flow rate of the plasma excitation gas of the fourth gas. However, Tada does teaches the first flow rate of the Ar (with TiCl2, third gas) and the second flow rate of the Ar (with H2, fourth gas) are independently controlled by mas flow controller 82 (paragraph 0108, figure 4) and the flow rates are in the range of 0.3 to 3 L/min (paragraph 0119). It is well settled that it is obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success 
	Regarding claim 2, Tada does not explicitly teach the flow rate of the plasma excitation gas of the first gas is substantially the same as of the plasma excitation gas of the second gas. However, Tada does teaches the first flow rate of the Ar (with TiCl2, first gas) and the second flow rate of the Ar (with H2, second gas) are independently controlled by mas flow controller 82 (paragraph 0108, figure 4) and the flow rates are in the range of 0.3 to 3 L/min (paragraph 0119). It is well settled that it is obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I.E.). In this case, there are only three solutions: 1) the flow rate of argon are the same in the first and second gas, 2) the flow rate of argon is higher in the first gas than the second gas and 3) the flow rate of argon is lower in the first gas than the second gas. Given that Tada teaches the flow rate of argon in first and second gas are independently controlled in the range between 0.3 to 3 L/min, it would have been obvious to one of ordinary skill in the art to choose the same flow rate of argon in the first gas than the second gas with the expectation of success. It is also noted that “substantially equal” is not absolutely equal, thus, the limitation allows the flow rate of the argon in first and a second gases to be slightly different. 

	Regarding claim 5, Tada teaches to form a Ti film on an inner surface of the processing chamber by supplying a gas including TiCl-4 (the metal precursor gas) and H2 gas (the reducing gas) into the processing chamber before forming the first metal film (paragraphs 0118). 
	Regarding claim 7, Tada teaches the substrate is transfer to the processing chamber after the metal fil on the inner surface of the processing chamber is formed (paragraph 0120), thus, indicating no substrate is present in the processing chamber when the metal film is formed on the inner surface of the processing chamber. 
	Regarding claim 8, Tada taches the metal precursor gas is a Ti precursor gas, wherein the reducing gas is a hydrogen containing gas, and the plasm excitation gas is an inert gas (paragraphs 0023, 0118 and 0127).
4, wherein the reducing gas is a H2, and the plasm excitation gas is Ar (paragraphs 0023, 0118 and 0127).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tada (US20050233093) as applied to claims 1-2, 4-5 and 7-9, and further in view of Amano (JP2010065309A) in view of Yamazaki (JP2010263126A). 
Regarding claim 6, Tada teaches all limitations of this claim, except the metal film on the inner surface of the processing container is a multiple layer system. However, Amano teaches a method of pre-coating an inner surface of a chamber, including the components of the chamber such as shower heard and susceptor with a titanium film before film depositing on a substrate via plasma CVD (abstract and paragraphs 0001, 0006 and 0010). Amano teaches the pre-coating is formed by sequentially depositing multiple Ti layers for the desired thickness (paragraph 0042), thus Amano teaches forming a fifth metal film, a sixth metal film and a seventh metal film sequentially on the inner surface of the processing container. Amano further teaches to supply TiCl4 (metal precursor gas) and H2 (reducing gas) into the processing chamber to form the metal films (paragraph 0042) and the flow rates of these gas were chosen (paragraph 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal film on the inner surface of the processing containers in multiple layers as suggested by Amano in the method of forming a metal film as disclosed by Tada because Amano teaches the layers can build up to desired thickness of the resulting metal layers (paragraph 0042) and such method of forming the film can suppress inter-plane variation in process film thickness without 
Tada in view of Amano does not explicitly teach flow rate ratios of the reducing gas to the metal precursor between the layers are different, or the flow rates of the metal precursor gas between the layers are different. However, Yamazaki teaches a method of forming Ti layers on a surface via plasma CVD (abstract, paragraph 0008-0009). Yamazaki teaches the flow rate of the reactant gases, and ratio of the gases (controlling the ratio of hydrogen in hydrogen gas to chlorine in the metal precursor gas present in the chamber during deposition), controls the level of step coverage of the resulting Ti film (paragraphs 0011, 0008-0009). Yamazaki also teaches the flow rates of the reactant gases also control the deposition rate (higher metal precursor flow rates, faster deposition rate) (paragraphs 0019, 0048, 0051, see figure 9). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the ratio of reducing gas to the metal precursor gas and also the flow rate of the precursor gas in each of the layers in the process of forming a metal film as disclosed by Tada in view of Amano to yield desired deposition rate of the film and coverage of the each layer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed on October 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Tada does not teach the newly added limitations of claim 1. 

In response to Applicant’s arguments, please consider the following comments:
The newly added limitation is being addressed above (see rejections).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717